Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/22/2021 was entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed, with respect to the remarks filed 02/22/021 have been fully considered and are persuasive.  The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1 – 3, 5 – 12 and 14 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to expressly disclose or render obvious a positron emission tomography (PET) detector array, comprising specifically
With regards to claim 9, the prior art of record fails to expressly disclose or render obvious a positron emission tomography (PET) imaging device, comprising a radiation detector array comprising both time-of-flight (TOF) radiation detector pixels and lower speed radiation detector pixels wherein the lower speed radiation detector pixels have a temporal resolution that is coarser than a temporal resolution of the TOP radiation detector pixels, wherein the radiation detector array comprises a plurality of detector modules and each detector module includes only the higher speed radiation detector pixels or only the lower speed radiation detector pixels;
 an electronic processor: and a non-transitory storage medium storing instructions readable and executable by the electronic processor to perform operations including specifically generating fine TOF counts along lines of response (LORs) with TOF localization from coincident 511 keV detection event pairs both detected by TOF radiation detector pixels of the radiation detector array; generating coarse TOF resolution counts from coincident 511 keV detection event pairs in which at least one event of the pair is detected by a lower speed radiation detector pixel of the radiation
detector array, the coarse LORs being generated with no TOP localization or with TOF localization that is coarser than the TOP localization of the TOF LORs; and reconstructing a PET data set comprising both the fine TOF LORs and the coarse TOF LORs to generate a reconstructed image.
With regards to claim 17, the prior art of record fails to expressly disclose or render obvious a non-transitory storage medium storing instructions readable and executable by at least one processor to perform a positron emission tomography (PET) image reconstruction method, the method including specifically receiving or generating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/DJURA MALEVIC/Examiner, Art Unit 2884